 1
                                                                                  FILED IN THE
 2                                                                            U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 3
                                                                         Oct 15, 2018
 4                                                                           SEAN F. MCAVOY, CLERK


 5                            UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF WASHINGTON
 7   UNITED STATES OF AMERICA,
                                                 No.    2:18-CR-0154-WFN-1
 8                             Plaintiff,
                                                 PROTECTIVE ORDER RE: COMPUTER
 9          -vs-                                 FORENSIC REVIEW PROCEDURES FOR
                                                 CHILD PORNOGRAPHY CONTRABAND
10   DONALD LEE RICKER,
11                             Defendant.
12
13         Pending before the Court is the parties' Stipulation re: Computer Forensic Review
14   Procedures for Child Pornography Contraband signed by James A. Goeke, Assistant United
15   States Attorney for the Eastern District of Washington, and stipulated to by the Defendant,
16   DONALD L. RICKER’s attorney, Andrea K. George. ECF No. 36. The parties have
17   stipulated to review procedures for child pornography contraband. The Court has reviewed
18   the file and Motions and is fully informed. Accordingly,
19         IT IS ORDERED that the parties' Stipulated Motion re: Computer Forensic Review
20   Procedures for Child Pornography Contraband, filed October 11, 2018, ECF No. 36, is
21   GRANTED. The Court enters this Stipulation and further Orders that the defense team
22   shall not make, nor permit to be made, any copies of the child pornography contraband
23   pursuant to this Stipulation and Order. The defense team agrees that it is forbidden from
24   removing any contraband images from the Government reviewing facility. Defense expert
25   will be allowed to compile a report (without contraband images/videos) documenting the
26   examination on removable media if the case dictates.
27         The District Court Executive is directed to file this Order and provide copies to
28   counsel.


     ORDER - 1
 1              DATED this 15th day of October, 2018.
 2
 3                                                s/ Wm. Fremming Nielsen
 4                                                  WM. FREMMING NIELSEN
     10-11-18                                SENIOR UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
